          Case 3:20-cv-01660-MPS Document 1 Filed 11/04/20 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT



DARIN BRASKY                                                 X
                                   Plaintiff                 X
                                                             X     Civ. No. 3:20-cv-1660
v.                                                           X
                                                             X
YAKUBJON MAMATKULOV, SANTIAGO                                X
RODRIGUEZ, and DT&T LOGISTICS, INC.,                         X     JURY TRIAL DEMANDED
                                                             X
                                   Defendants.               X
                                                             X
                                                             X
---------------------------------------------------------------X   November 4, 2020


                                                     COMPLAINT
PARTIES AND JURISDICTION:

         1.      The plaintiff, Darin Brasky, is a citizen of the State of Connecticut, residing in

Madison, Connecticut.

         2.      The defendant, Yakubjon Mamatkulov, is a citizen ofthe State ofNew York,

residing in Brooklyn, New York.

         3.      The defendant, Santiago Rodriguez, is a citizen of Texas, residing in Houston,

Texas.

         4.      Upon information and belief, the defendant, DT&T Logistics, Inc., is a

corporation organized and existing under the laws of Illinois, with its principal place of business

located in Arlington Heights, Illinois.


                                                            1
         Case 3:20-cv-01660-MPS Document 1 Filed 11/04/20 Page 2 of 15




        5.      The jurisdiction of this Court is asserted pursuant to 28 U.S.C. §1332 in that the

parties are of diverse citizenship and the amount in controversy exceeds $75,000, exclusive of

interest and costs.



FIRST COUNT: (Negligence against Defendant Yokubjon Mamatkulov)

        1-5.    The plaintiff repeats andre-alleges the allegations contained in paragraphs one

through five as if they were set forth fully herein.

        6.      On December 2, 2019, plaintiff Darin Brasky was employed by the State of

Connecticut Department of Transportation.

        7.      On December 2, 2019, at approximately 11:22 p.m., the plaintiff, Darin Brasky,

was operating a 2012 orange Freightliner dump truck, owned by the State of Connecticut, in the

right lane ofi-95 in a southbound direction in Old Lyme, Connecticut, applying salt to the

highway.

        8.      At that date, time and place, defendant Yokubjon Mamatkulov (hereinafter

"Mamatkulov") was operating a 2012 red Freightliner Tractor with trailer in the right lane ofi-

95 in a southbound direction in Old Lyme, Connecticut, behind the Brasky vehicle.

        9.      At that date, time and place, the 2012 Freightliner Tractor being operated by

defendant Mamatkulov was owned by Santiago Rodriguez.

        10.     At that date, time and place, defendant Mamatkulov was an agent, servant,

employee and/or statutory employee of Santiago Rodriguez and was operating the 2012


                                                       2
          Case 3:20-cv-01660-MPS Document 1 Filed 11/04/20 Page 3 of 15




Freightliner Tractor within the course and scope of his employment and/or was otherwise

authorized and permitted to operate that tractor.

        11.    At that date, time and place, defendant Mamatkulov was an agent, servant,

employee and/or statutory employee ofDT&T Logistics, Inc., and was operating the 2012

Freightliner Tractor within the course and scope of his employment and/or was authorized by

DT&T Logistics, Inc. to operate the tractor.

        12.    At that date, time and place, I-95 was an open and public highway of the State of

Connecticut.

        13.    At that time, date and place, as he approached the rear of the truck then being

operated by Darin Brasky, defendant Mamatkulov failed to slow his tractor and struck the rear of

that truck.

        14.    This collision and the resulting injuries and losses suffered by Darin Brasky were

due to the negligence of defendant Mamatkulov in one or more of the following ways:

               a.      he operated his vehicle at a rate of speed greater than is reasonable, having

        regard to the width, traffic, use of the highway and weather conditions, in violation of

        Conn. Gen. Stat. Ch. 248, Sec. 14-218a;

               b.      he operated his vehicle at a rate of speed greater than sixty-five miles per

        hour, in violation of Conn. Gen. Stat. Ch. 248, Sec. 14-219;




                                                    3
        Case 3:20-cv-01660-MPS Document 1 Filed 11/04/20 Page 4 of 15




               c.      he operated his vehicle more closely than was reasonable and prudent,

       having regard for the speed of such vehicles, the traffic upon and the condition of the

       highway and weather conditions, in violation of Conn. Gen. Stat. Ch. 248, Sec. 14-240;

               d.      he failed to keep a proper and reasonable lookout for other vehicles on the

highway;

               e.      he failed to keep his vehicle under proper and reasonable control;

               f.      he failed to apply his brakes in time to avoid a collision, although by a

       proper and reasonable exercise of his faculties, he could have and should have done so;

       and

               g.      he failed to tum his vehicle so as to avoid a collision, although by a proper

       and reasonable exercise of his faculties, he could have and should have done so.

       15.     As a result of this collision and the negligence of defendant Mamatkulov

described above, Darin Brasky sustained the following injuries, some or all of which are

permanent in nature:

               a.      traumatic brain injury;

               b.      subdural/subarachnoid hemorrhage with thickening along the falx and

       curvilinear hyperintensities along the right parafalcine frontal lobe;

               c.      left parafalcine subdural hematoma;

               d.      concussion;




                                                    4
         Case 3:20-cv-01660-MPS Document 1 Filed 11/04/20 Page 5 of 15




                e.     post-concussive symptoms including headaches, photosensitivity, memory

       and visual problems, nausea;

                f.     traumatic injury to the nose;

                g.     deviation of the nasal septum to the left with mild to moderate mucosal

       edema;

                h.     aggravation of prior deviation of the nasal septum;

                       nondisplaced nasal fracture;

                J.     traumatic injury to cervical spine with whiplash, strain and numbness in

       arms;

                k.     traumatic injury to thoracic spine;

                1.     traumatic injury to low back, and/or aggravation of prior low back injury,

       resulting in radiating pain and numbness and tingling through buttocks and bilateral

       lower extremity;

                m.     aggravation to degenerative disc disease in lumbar spine;

                n.     left sacroiliac joint dysfunction; and,

                o.     traumatic injury to right hand with weakness and residual nerve irritation

       with burning sensation in right third finger.

       16.      As a result of these injuries and the negligence of defendant Mamatkulov, Darin

Brasky has experienced and will experience in the future, pain and suffering.




                                                       5
           Case 3:20-cv-01660-MPS Document 1 Filed 11/04/20 Page 6 of 15




        17.    As a result of these injuries and the negligence of defendant Mamatkulov, Darin

Brasky has experienced, and will experience in the future, mental and emotional pain and

suffering.

        18.    As a result of these injuries and the negligence of defendant Mamatkulov, Darin

Brasky's ability to pursue and enjoy life's activities has been and will be reduced.

        19.    As a result of these injuries and the negligence of defendant Mamatkulov, Darin

Brasky has incurred, and may incur in the future, medical expenses.

       20.     As a further result of these injuries and the negligence of defendant Mamatkulov,

Darin Brasky has lost time from work, lost earnings, and his earning capacity has been reduced.

       21.     As a result of these injuries to Darin Brasky, his employer has paid and, in the

future, will continue to pay workers compensation benefits incurred on account of the injuries

which are the subject of this lawsuit.



SECOND COUNT: (Statutory Recklessness against Defendant Yokubjon Mamatkulov)

        1-6.   Paragraphs one through six of the First Count are hereby made paragraphs one

through six of this Second Count, as if they were set forth fully herein.

        7.     On December 2, 2019, at approximately 11:22 p.m., the plaintiff, Darin Brasky,

was operating a 2012 orange Freightliner dump truck, owned by the State of Connecticut, in the

right lane ofl-95 in a southbound direction in Old Lyme, Connecticut, applying salt to the

highway.


                                                    6
          Case 3:20-cv-01660-MPS Document 1 Filed 11/04/20 Page 7 of 15




        8.     At that date, time and place, defendant Yokubjon Mamatkulov (hereinafter

"Mamatkulov") was operating a 2012 red Freightliner Tractor with trailer in the right lane of I-

95 in a southbound direction in Old Lyme, Connecticut, behind the Brasky vehicle.

        9.     At that date, time and place, I-95 was an open and public highway of the State of

Connecticut.

        I 0.   At that date, time and place, it was actively snowing.

        11.    At that date, time and place, the road conditions were wet.

        12.    At that date, time and place, the lights on the truck being operated by Darin

Brasky were illuminated and blinking.

        13.    At that date, time and place, the reflective sign on the truck being operated by

Darin Brasky read "Keep 300 Feet Back".

        14.    At that date, time and place, Darin Brasky was driving the DOT truck

approximately 25 miles per hour, in accordance with road salting regulations.

        15.    At that time, date and place, as he approached the rear of the truck then being

operated by Darin Brasky, defendant Mamatkulov failed to slow his tractor and struck the rear of

that truck.

        16.    This collision and the resulting injuries and losses sustained by Darin Brasky were

caused by the reckless conduct of defendant Mamatkulov in one or more of the following ways:

               a.      he deliberately or with reckless disregard for the safety of others, operated

        a motor vehicle in violation of Conn. Gen. Stat. Ch. 248, § 14-222 (reckless driving);


                                                    7
         Case 3:20-cv-01660-MPS Document 1 Filed 11/04/20 Page 8 of 15




                b.     he deliberately or with reckless disregard for the safety of others, operated

       a motor vehicle in violation of Conn. Gen. Stat. Ch. 248, §14-219 (speeding);

                c.      he deliberately or with reckless disregard for the safety of others, operated

       a motor vehicle in violation of Conn. Gen. Stat. Ch. 248, §14-218a (unreasonable speed).

       17.      The reckless conduct of defendant Mamatkulov was a substantial factor in

causing Darin Brasky's injuries and losses as described herein.

       18.      As a result of this collision and the recklessness of defendant Mamatkulov

described above, Darin Brasky sustained the following injuries, some or all of which are

permanent in nature:

                a.     traumatic brain injury;

                b.     subdural/subarachnoid hemorrhage with thickening along the falx and

       curvilinear hyperintensities along the right parafalcine frontal lobe;

                c.     left parafalcine subdural hematoma;

                d.     concussion;

                e.     post-concussive symptoms including headaches, photosensitivity, memory

       and visual problems, nausea;

                f.     traumatic injury to the nose;

                g.     deviation of the nasal septum to the left with mild to moderate mucosal

       edema;

                h.     aggravation of prior deviation ofthe nasal septum;


                                                       8
         Case 3:20-cv-01660-MPS Document 1 Filed 11/04/20 Page 9 of 15




                       nondisplaced nasal fracture;

               J.      traumatic injury to cervical spine with whiplash, strain and numbness in

       arms;

               k.      traumatic injury to thoracic spine;

               1.      traumatic injury to low back, and/or aggravation of prior low back injury,

       resulting in radiating pain and numbness and tingling through buttocks and bilateral

       lower extremity;

               m.      aggravation to degenerative disc disease in lumbar spine;

               n.      left sacroiliac joint dysfunction; and,

               o.      traumatic injury to right hand with weakness and residual nerve irritation

       with burning sensation in right third finger.

        19.    As a result of these injuries and the recklessness of defendant Mamatkulov, Darin

Brasky has experienced and will experience in the future, pain and suffering.

       20.     As a result of these injuries and the recklessness of defendant Mamatkulov, Darin

Brasky has experienced, and will experience in the future, mental and emotional pain and

suffering.

       21.     As a result of these injuries and the recklessness of defendant Mamatkulov, Darin

Brasky' s ability to pursue and enjoy life's activities has been and will be reduced.

       22.     As a result of these injuries and the recklessness of defendant Mamatkulov, Darin

Brasky has incurred, and may incur in the future, medical expenses.


                                                       9
        Case 3:20-cv-01660-MPS Document 1 Filed 11/04/20 Page 10 of 15




       23.      As a further result of these injuries and the recklessness of defendant

Mamatkulov, Darin Brasky has lost time from work, lost earnings, and his earning capacity has

been reduced.

       24.      As a result of these injuries to Darin Brasky, his employer has paid and, in the

future, will continue to pay workers compensation benefits incurred on account of the injuries

which are the subject of this lawsuit.



THIRD COUNT: (Common Law Recklessness against Defendant Yokubjon Mamatkulov)

        1-14.   Paragraphs 1 through 14 ofthe Second Count are hereby made paragraphs 1

through 14 of this Third Count, as though fully set forth herein.

        15.     This collision and the resulting injuries and losses sustained by Darin Brasky were

caused by defendant Mamatkulov in that while operating his tractor, he made the conscious

decision to drive his heavy tractor at an excessively high speed on a wet surface during a snow

storm, and ignored the blinking lights and reflective sign on a State Department of

Transportation vehicle on a major State highway. The excessive speed at which defendant

Mamatkulov was traveling, the closeness in which he was following the Brasky vehicle and his

disregard of the weather and road conditions, as well as the warnings of a slow moving

construction vehicle ahead constitutes a reckless disregard of the safety of others with knowledge

that his conduct would involve a serious or high degree of danger to others, or with knowledge of




                                                     10
        Case 3:20-cv-01660-MPS Document 1 Filed 11/04/20 Page 11 of 15




facts that would disclose this danger to any reasonable person, and yet he drove in such a manner

so as to endanger the life of others, including Darin Brasky.

       16.      As a result of this collision and the recklessness of defendant Mamatkulov

described above, Darin Brasky sustained the following injuries, some or all of which are

permanent in nature:

                a.     traumatic brain injury;

                b.     subdural/subarachnoid hemorrhage with thickening along the falx and

       curvilinear hyperintensities along the right parafalcine frontal lobe;

                c.     left parafalcine subdural hematoma;

                d.     concussion;

                e.     post-concussive symptoms including headaches, photosensitivity, memory

       and visual problems, nausea;

                f.     traumatic injury to the nose;

                g.     deviation of the nasal septum to the left with mild to moderate mucosal

       edema;

                h.     aggravation of prior deviation of the nasal septum;

                1      nondisplaced nasal fracture;

                J.     traumatic injury to cervical spine with whiplash, strain and numbness in

       arms;

                k.     traumatic injury to thoracic spine;


                                                       11
         Case 3:20-cv-01660-MPS Document 1 Filed 11/04/20 Page 12 of 15




                1.     traumatic injury to low back, and/or aggravation of prior low back injury,

       resulting in radiating pain and numbness and tingling through buttocks and bilateral

       lower extremity;

                m.     aggravation to degenerative disc disease in lumbar spine;

                n.     left sacroiliac joint dysfunction; and,

                o.     traumatic injury to right hand with weakness and residual nerve irritation

       with burning sensation in right third finger.

        17.     As a result of these injuries and the recklessness of defendant Mamatkulov, Darin

Brasky has experienced and will experience in the future, pain and suffering.

        18.     As a result of these injuries and the recklessness of defendant Mamatkulov, Darin

Brasky has experienced, and will experience in the future, mental and emotional pain and

suffering.

        19.     As a result of these injuries and the recklessness of defendant Mamatkulov, Darin

Brasky's ability to pursue and enjoy life's activities has been and will be reduced.

       20.      As a result of these injuries and the recklessness of defendant Mamatkulov, Darin

Brasky has incurred, and may incur in the future, medical expenses.

       21.      As a further result of these injuries and the recklessness of defendant

Mamatkulov, Darin Brasky has lost time from work, lost earnings, and his earning capacity has

been reduced.




                                                       12
        Case 3:20-cv-01660-MPS Document 1 Filed 11/04/20 Page 13 of 15




       22.     As a result of these injuries to Darin Brasky, his employer has paid and, in the

future, will continue to pay workers compensation benefits incurred on account of the injuries

which are the subject of this lawsuit.



FOURTH COUNT: (Vicarious Liability as to Santiago Rodriguez)

       1-21.   Paragraphs 1 through 21 of the First Count are hereby made paragraphs 1 through

21 of this Fourth Count, as though fully set forth herein.

       22.     At the time of the collision, defendant Mamatkulov was an agent, servant, employee

and/or statutory employee of defendant Santiago Rodriguez, and was operating the vehicle owned

by Rodriguez in the course of his employment pursuant to Conn. Gen. Stat. §52-183.

       23.     At the time of the collision, defendant Santiago Rodriguez caused the Freightliner

Tractor then being operated by defendant Mamatkulov to be operated on the highway.

       24.     Wherefore, defendant Santiago Rodriguez is liable to the plaintiff to the same extent

as defendant Mamatkulov for the injuries and losses suffered by plaintiff, Darin Brasky.



FIFTH COUNT:           (Vicarious Liability as to DT&T Logistics, Inc.)

        1-21. Paragraphs 1 through 21 of the First Count are hereby repeated and set forth as

Paragraphs 1 through 21 of this Fifth Count, as though fully set forth herein.




                                                    13
        Case 3:20-cv-01660-MPS Document 1 Filed 11/04/20 Page 14 of 15




       22.     At the time of the collision, defendant Mamatkulov was an agent, servant,

employee and/or statutory employee of defendant DT&T Logistics, Inc., and was operating the

vehicle in the course of his employment.

       23.     At the time of the collision, defendant DT&T Logistics, Inc. caused the

Freightliner Tractor then being operated by defendant Mamatkulov to be operated on the

highway.

       24.     Wherefore, defendant DT&T Logistics, Inc. is liable to the plaintiff to the same

extent as defendant Mamatkulov for the injuries and losses suffered by plaintiff, Darin Brasky.




                                                   14
       Case 3:20-cv-01660-MPS Document 1 Filed 11/04/20 Page 15 of 15




WHEREFORE, the plaintiffs seek for judgment as follows:

             a.     Compensatory and consequential damages;

             b.     Double or treble damages in accordance with§ 14-295 of the Connecticut

      General Statutes with respect to the Second Count of the Complaint;

             c.     Punitive damages;

             d.     Attorney's fees as allowed by law;

             e.     Costs of suit;

             f.     Such other relief as the Court deems just and proper.




                                                         Jose Krevolin, Esq.
                                                              lman Hirsch & Connors, LLP
                                                          1
                                                           000 Lafayette Boulevard
                                                         Bridgeport, CT 06604
                                                         Federal Bar No. - ct30281
                                                         Tele: (203) 331-8888
                                                         Fax: (203) 333-4650
                                                         j krevo lin(mahctriallaw. com




                                                15
